Title: To Thomas Jefferson from George Jefferson, 22 April 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 22d. Apl. 1805
                  
                  I am by to nights post favor’d with yours of the 19th, and have in reply to inform you, that previous to the receipt of your letter authorizing it, (I believe the day before) I engaged your usual supply of bacon from Mr. Macon: as he called on me to know if it would be wanted, applications having been made to him by others.
                  I represented to him the necessity of your getting it early, and stated the reason—he informed me it was not then sufficiently cured—but I have lately received it, and have been looking out for a Vessel for Washington, but have not as yet been able to meet with one. if I do not shortly, it shall be sent to Norfolk to be forwarded from thence.
                  I am Dear Sir Yr. Very humble servt.
                  
                     Geo. Jefferson 
                     
                  
               